Exhibit Contact: Crescendo Communications, LLC David Waldman or Klea Theoharis Tel: (212) 671-1020 Email: cmtp@crescendo-ir.com New Energy Systems Group Announces Agreement to Acquire Anytone International (H.K.) Co., Ltd. Acquisition Price of $33.7 million in cash and stock Anytone projected to generate $6.7 million of net income in 2010 New York and Shenzhen – November 23, 2009 – New Energy Systems Group(OTCBB: NEWN), a manufacturer and distributor of battery components in China, today announced that it has agreed to acquireAnytone International (H.K.) Co., Ltd. and its wholly owned subsidiary, Shenzhen Anytone Technology Co., Ltd. (Anytone), a rapidly growing Shenzhen-based high tech, integrated product research, manufacturing and marketing company for lithium batteries.New Energy Systems Group will pay $33.7 million for the company consisting of $10.0 million in cash and the remaining $23.7 million by issuing approximately 3.6 million shares of common stock based on an average stock price of $6.60 per share.The company expects to complete the acquisition before the end of 2009. Anytone generated revenue of $10.1 million in 2008, a 139.6% increase over the year ended December 31, 2007. For the nine months ended September 30, 2009, Anytone generated revenue of $17.4million and net income of $3.2 million, and expects to achieve revenue of $24.2 million and net income of $4.5 million for the year ended December 31, 2009. Anytone has maintained an annual growth rate in excess of 100% over the past four years. For the year of 2010, Anytone is projected to generate revenue of $36.2 million and net income of $6.7 million. Anytone manufactures and sells mobile power resources based on lithium ion batteries for a full spectrum of products, including mobile phones, notebook computers, digital cameras, MP4s, PMPs, PDAs, solar and digital applications.Many of Anytone’s products generate 4-7 times more power than the original OEM battery’s capacity.The company’s power sources support some of the best known products in the world, including Apple’s iPod family of products.Anytone had 7 practical patents and 23 appearance design patents by the State Intellectual Property Office of the People's Republic of China (SIPO). The company is also awaiting approval for its new innovation patent by SIPO. The company has also obtained CE, FCC, 3C, ROHS, UL and other certifications. For more details, please visit: www.anytone.com.cn Mr.
